DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10922893 and Patent Number 10431005 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 19 and 29 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 19, closest Acharya (US 20140310595 A1) and Nicolai (“The Web of Augmented Physical Objects”, cited on IDS 12/29/2021) disclose various limitations of the claim. However, independent claim 19 recites the features of “identifying a component of the instance of the device; interrogating the digital twin for information about the component; generating augmented reality content based on the digital twin and a captured actual graphic of the instance of the device, the augmented reality content comprising computer animation showing a step-by-step process for interacting with the component”. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Regarding independent claim 29, closest Acharya (US 20140310595 A1) and Nicolai (“The Web of Augmented Physical Objects”, cited on IDS 12/29/2021) disclose various limitations of the claim. However, independent claim 29 recites the features of “retrieving information from the digital twin that is specific to the part of the instance of the device captured in the image; generating augmented reality content based on the retrieved information and the image, the augmented reality content comprising computer animation showing a step-by- step process for performing an operation on a component that is included in the part of the instance of the device”. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613